TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00482-CV


In re Bingham Construction, Inc., Duane Bingham, Individually, and
Security State Bank and Trust





ORIGINAL PROCEEDING FROM BURNET COUNTY



PER CURIAM
	Relators Bingham Construction, Inc., Duane Bingham, Individually, and Security
State Bank and Trust filed a petition for writ of mandamus.  Subsequently, relators advised this
Court that the parties had settled all claims and the underlying cause of action had been dismissed
by the trial court.  Accordingly, relators filed a motion for nonsuit and dismissal with this Court.  We
grant relators' motion and dismiss the petition for writ of mandamus.  

Before Chief Justice Aboussie, Justices Yeakel and Puryear
Filed:   November 8, 2001
Do Not Publish